COOK, Judge
(dissenting):
This Court can act only on issues of law. The accused presented a Petition for Grant of Review alleging no error and this Court’s review of the record disclosed no error. Accused’s death did not automatically terminate the Court’s power to grant or deny his petition, and nothing done by the Government impeded the defense in the filing of a timely notice of death. I perceive no justification, therefore, to recall our order of denial after the time for reconsideration passed. Nor does the majority’s representation that “substantial differences” exist between the United States Supreme Court’s certiorari authority and this Court’s petition for grant of review authority impress me as reason to disregard the Supreme Court’s decision in Dove v. United States, 423 U.S. 325, 96 S.Ct. 579, 46 L.Ed.2d 531 (1976). Whatever the differences between the two proceedings, their substantive nature as a permissive appeal is the same. I agree with the Government that, under Dove, the completed proceedings should stand.